885 F.2d 865Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Frank L. MOODY, Plaintiff-Appellant,v.R. GROVE, Individually and Official Capacity, Defendant-Appellee.
No. 89-6650.
United States Court of Appeals, Fourth Circuit.
Submitted Aug. 24, 1989.Decided Sept. 19, 1989.

Frank L. Moody, appellant pro se.
Glenn William Bell, Office of the Attorney General of Maryland, for appellee.
Before HARRISON L. WINTER, DONALD RUSSELL, and PHILLIPS, Circuit Judges.
PER CURIAM:


1
Frank L. Moody appeals from the district court's order denying relief under 42 U.S.C. Sec. 1983.  Our review of the record and the district court's opinion accepting the recommendation of the magistrate discloses that Moody's first claim of verbal abuse fails to state a claim for relief under Sec. 1983.  Verbal abuse alone does not violate a constitutional right.    Collins v. Cundy, 603 F.2d 825 (10th Cir.1979).  Accordingly, we affirm the judgment of the district court on this issue.


2
Moody also claims that the remarks allegedly made to him by Lt. Grove were intended as retaliation for a civil rights suit he had filed which was in progress at the time.  This claim warrants further examination.  A prisoner may not be punished for pursuing judicial relief, and threats intended to limit a prisoner's access to the courts are impermissible.  It is not necessary, in stating a claim for relief, that the prisoner actually be deterred from his litigation.    Hudspeth v. Figgins, 584 F.2d 1345, 1347-48 (4th Cir.1978), cert. denied, 441 U.S. 913 (1979);  see also Valandingham v. Bojorquez, 866 F.2d 1135 (9th Cir.1989);  Franco v. Kelly, 854 F.2d 584 (2d Cir.1988).  Because a genuine issue of material fact remains as to whether Lt. Grove made the statements, we remand the case for further proceedings on this issue.


3
We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


4
AFFIRMED, IN PART;  VACATED AND REMANDED IN PART.